UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1065



VICTOR TOWNES,

                                             Plaintiff - Appellant,

          versus

CITY OF BALTIMORE; UNKNOWN BALTIMORE CITY UNI-
FORM, and Possible Plainclothes Police Offi-
cers and their Superiors; UNKNOWN BALTIMORE
FIRE & AMBULANCE SERVICE ATTENDANTS; UNKNOWN
FIELD DIRECTORS OF THE BALTIMORE F.B.I.
OFFICE; BALTIMORE CITY POLICE DEPARTMENT;
UNKNOWN BALTIMORE CITY POLICE COMMISSIONER;
UNKNOWN COMMISSIONER FOR THE BALTIMORE CITY
FIRE AND AMBULANCE SERVICES; VAUGHN FOREMAN,
Trooper; SAMUEL N. WICHNER, Special Agent,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge. (CA-
95-3529-WMN)

Submitted:   March 27, 1997                 Decided:   April 4, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Victor Townes, Appellant Pro Se. William Rowe Phelan, Jr., OFFICE
OF THE CITY SOLICITOR, Baltimore, Maryland; Charles Joseph Peters,
Sr., OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland;
Duane A. Verderaime, BALTIMORE CITY POLICE DEPARTMENT, Baltimore,
Maryland, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals two district court orders dismissing only

certain parties from his 42 U.S.C. § 1983 (1994) action. We dismiss

the appeal for lack of jurisdiction because the orders are non-
dispositive and therefore not appealable. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292
(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949). The orders here appealed are neither

final orders nor appealable interlocutory or collateral orders.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3